DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

FP 7.30.05
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
acquiring
unit
Acquire identification …
1-14
2
command
unit
command a display device
1-14

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katori (US 20170331924 A1), in view of Poulos et al. (2014/0160157) hereinafter referred to as Poulos
Regarding claim 1, Katori discloses an information processing apparatus comprising: 
an acquiring unit that acquires identification information (Katori, fig.1 #11 camera) of a container (Katori, fig.4 #S1 capture a marker understood to be the container) containing a contained object from an image acquired as a result of photographing the container (Katori, [0048] camera 11 captures marker) by using a display device that displays a real space in an overlapping manner and that has a photographing function; (Katori, [0081]) and 
a command unit that commands the display device to display information (Katori, [0081] instruction/command given to display the information received from the server) related to the contained object stored in association with the positional information as the image near the container. (Katori, [0092] and [0096])
Katori does not explicitly disclose displays a virtual-space image and a real space in an overlapping manner. (Poulos discloses displays a virtual-space image and a real space in an overlapping manner [0030] L.1-4 and Fig. 1.  Mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD;  [0034] L.1-4.  Therefore, the HMD includes a processor 146 to execute instructions to provide an augmented reality (AR) or mixed reality (MR) environment to an end user of the HMD), which displays an image of a virtual space (e.g., reminders;[0082] L.6) so as to be superimposed in a real space (e.g., first and second end users wearing HMD 29 and 28 respectively; [0083] L.6 and Fig. 4A), to display the generated display image as the image of the virtual space (e.g., In some embodiments, an HMD may be used to generate and display an augmented reality environment to an end user of the HMD in which reminders associated with a particular person may be displayed if the particular person is within a field of view of the HMD or if the particular person is within a particular distance of the HMD. [0082] L.3-9 and Figs. 4A-4B) 
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Katori with the teachings of Poulos since they are both analogous in augmented reality related field)
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Katori with the teachings of Poulos in order torealistically integrate virtual objects into an AR environment.
Katori and Poulos do not disclose determine whether a user using the information processing apparatus has an access right to the container.
However, this a matter of design choice. Katori’s teaching discloses accessing information stored in a server. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to limit display of attribute information by an access right in order to prevent identity theft.
Regarding claim 3. The information processing apparatus according to claim 1, wherein the command unit makes a command to change the information related to the contained object based on a command from the display device. (Katori, fig.4 S1 capturing of a marker is an input command that will trigger the display of information S9. The information is associated to the marker which is distinct) Same rationale as claim 1Regarding claim 4. The information processing apparatus according to claim 3, wherein the command unit makes a command to display attribute information of selected information based on the command from the display device. (Katori, [0081]-[0083] photograph and other information of the deceased are displayed. These are attribute) Same rationale as claim 1Regarding claim 5, the combination of Katori and Poulos does not disclose the information processing apparatus according to claim 4, wherein displaying of the attribute information is limited by an access right given to a user using the display device. (However, this a matter of design choice. Katori’s teaching discloses accessing information stored in a server. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to limit display of attribute information by an access right in order to prevent identity theft)Regarding claim 6, the combination of Katori and Poulos does not disclose the information processing apparatus according to claim 1, wherein the information related to the contained object includes contents according to an access right given to a user using the display device. (However, this a matter of design choice. Katori’s teaching discloses accessing information stored in a server. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to limit display of attribute information by an access right in order to prevent identity theft)Regarding claim 7. The information processing apparatus according to claim 1, wherein the information related to the contained object is changed in accordance with a predetermined time. (Katori, [0104]-[0106] information associated to the marker is stored if it is the first time to be received) same rationale as claim 1.Regarding claim 12, the combination of Katori and Poulos does not disclose the information processing apparatus according to claim 1, wherein the container includes a door and a lock controller that unlocks the door if a user has an access right to the container. (However, this a matter of design choice. Katori’s teaching discloses accessing information stored in a server. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to limit display of attribute information by an access right in order to prevent identity theft)Regarding claim 15, Katori discloses an information processing system (Katori, fig.1 and fig.2). Claim 15 essentially recites the same limitation as claim 1. Therefore the rejection of claim 1 is applied to claim 15. Regarding claim 16, Katori discloses a non-transitory computer readable medium storing a program (Katori, [0096] software is installed in a storage medium) Claim 16 essentially recites the same limitation as claim 1. Therefore the rejection of claim 1 is applied to claim 16.

Allowable Subject Matter
Claims 2, 8-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, no prior art discloses alone or in combination the information processing apparatus according to claim 1, wherein the acquiring unit acquires a distance between the display device and the container, and wherein the command unit makes a command to display the information related to the contained object by changing a text size of the information such that the text size is larger for the container with a longer distance to the display device than the container with a shorter distance to the display device.Regarding claim 8, no prior art discloses alone or in combination the information processing apparatus according to claim 1, wherein the contained object is a file that binds a document, and wherein the information related to the contained object is a file name displayed on a spine of the file. Regarding claims 9-11, they depend on allowable claim 8 and are therefore allowable for the same reasons as claim 8. Regarding claim 13, no prior art discloses alone or in combination the information processing apparatus according to claim 1, wherein the command unit makes a command to display a notification in a case where the container and the contained object are associated with each other and the contained object is taken out or if the contained object is to be contained in a wrong container.
Regarding claim 14, no prior art discloses alone or in combination the information processing apparatus according to claim 1, wherein if a photographed image of the container and a log-in request are received from the display device, the command unit makes a command to display the information related to the contained object as the virtual-space image, and wherein if no command is made for a predetermined time or if no log-out request is received, the command unit makes a command to end the displaying of the information related to the contained object as the virtual-space image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
(US 20060017950 Al)  A document management apparatus and a document management
system that selects the document which are best to digitize from among document being used in an office, and set the priority for digitization of each document are provided. The document management apparatus comprising: an accumulator apparatus that stores, the document ID, used place and used time for a document that is used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/30/2022